                 Case 16-16450       Doc 148     Filed 08/13/21     Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

  IN RE:                                         |
  YAFEU K. MARSTON                               |           Case No. 16-16450-TJC
  KEISHA M. MARSTON                              |           Chapter 13
               Debtor(s)                         |
                                                 |
                                                 |


     NOTICE OF FINAL CURE PAYMENT AND OPPORTUNITY FOR HEARING


NOTICE IS HEREBY GIVEN by REBECCA A. HERR, Chapter 13 Trustee, pursuant to Federal
Rule of Bankruptcy Procedure 3002.1(f), that the Trustee has made the final payment to cure the
default on the claim secured by the principal residence of the Debtor(s), as evidenced by the proof
of claim allowed in this case and funded by the confirmed plan. The Trustee payments were made
under the claim filed by (or assigned to):

                      Court Claim No. 12
                      Select Portfolio Servicing, Inc.
                      PO Box 65250
                      Salt Lake City, UT 84165
                      Redacted Account No. 2453

The Trustee has no knowledge of and makes no representation concerning payment of other default
amounts or of post-petition amounts not provided for and funded in the plan in this case.

THE PARTIES ARE HEREBY NOTIFIED:

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and
serve a Statement as a supplement to the holder’s proof of claim on the Debtor(s), the attorney for
the Debtor(s), and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g) indicating 1)
whether it agrees that the Debtor(s) has/have paid in full the amount required to cure the default
on the claim; and 2) whether the Debtor(s) is/are otherwise current on all payments consistent with
11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may
result in sanctions.
                 Case 16-16450        Doc 148     Filed 08/13/21    Page 2 of 5



FURTHER, if the holder of the secured claim fails to timely file and serve a response to this
Notice, the Court may enter an order declaring that the Debtor(s) has/have cured the default
and that no amounts are unpaid as of the date of this Notice.


Dated: August 13, 2021                        Respectfully submitted,

                                              /s/ REBECCA A. HERR
                                              REBECCA A. HERR (Fed. Bar No. 29298)
                                              Chapter 13 Trustee
                                              185 Admiral Cochrane Drive
                                              Suite 240
                                              Annapolis, MD 21401
                                              (301) 805-4700
                                              Fax: (301) 805-9577
                                              bherr@ch13md.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2021, I reviewed the Court’s CM/ECF

system and it reports that an electronic copy of the Notice of Final Cure Payment will be

served electronically by the Court’s CM/ECF system on the following:


Michael Patrick Coyle, Esq. mcoyle@thecoylelawgroup.com;
bjanney@thecoylelawgroup.com; coylelawyer2006@gmail.com
Counsel for Debtor(s)

Elizabeth Marian Abood-Carroll, Esq. ANHSOrlans@InfoEx.com; ecfaccount@orlans.com
Counsel for Claimant



       I hereby further certify that on August 13, 2021, a copy of the Notice of Final Cure Payment

was also mailed first class mail, postage prepaid to:

Yafeu K. Marston
Keisha M. Marston
309 Oak Knoll Terrace
Rockville, MD 20850
Debtor(s)
                 Case 16-16450       Doc 148      Filed 08/13/21   Page 3 of 5




Select Portfolio Servicing, Inc.
PO Box 65450
Salt Lake City, UT 84165
Claimant

Select Portfolio Servicing, Inc.
PO Box 65250
Salt Lake City, UT 84165
Claimant

CSC- Lawyers Incorporating Service Company
7 St Paul Street Suite 820
Baltimore, MD 21202
Resident Agent for Select Portfolio Servicing, Inc.




                                                      /s/ REBECCA A. HERR
                                                      REBECCA A. HERR
                                Case 16-16450   Doc 148      Filed 08/13/21    Page 4 of 5
 Case Overview                                                                                   Friday, August 13, 2021
       Case No. 16-16450-TJC           YAFEU K. MARSTON                                                        11:21 am
       PENDING                         KEISHA M. MARSTON                                                   User: cbrown

DISBURSEMENT HISTORY

DATE           CODE     DESCRIPTION                                           CREDITOR #      CHECK NO.         AMOUNT
SELECT PORTFOLIO SERVICING                           Claim Number 1
Feb 28, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1025966            8,428.91
Mar 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1027760            2,408.26
Apr 28, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1029596            1,204.13
May 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1031396            1,204.13
Jun 30, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1034961            1,204.13
Jul 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1036684            1,204.13
Aug 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1038428            1,204.13
Sep 30, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1040188            1,204.13
Oct 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1041908            1,204.13
Nov 30, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1043666            1,204.13
Dec 31, 2017 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1046695            1,204.13
Jan 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1048397            1,204.13
Feb 28, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1050027            1,204.13
Mar 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1051695            1,204.13
Apr 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1053372            1,204.13
May 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1055035            1,204.13
Jun 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1056720            1,204.13
Jul 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1058358            1,204.13
Aug 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1059978            1,204.13
Sep 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1061652            1,204.13
Oct 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1063313            1,204.13
Nov 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1064977            1,204.13
Dec 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1066605            1,204.13
Jan 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1068216            2,408.26
Feb 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1069832            1,204.13
Mar 29, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1071457            1,204.13
Apr 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1073103            1,204.13
May 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1074759            1,204.13
Jun 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1076374            2,408.26
Jul 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1078008            1,204.13
Aug 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1079688            1,204.13
Sep 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1081373            1,204.13
Oct 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2001132            1,204.13
Nov 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2002831            1,204.13
Jan 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2006090            1,204.13
Feb 29, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2007678            1,204.13
Mar 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2009237            2,408.26
Apr 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2010739            1,204.13
May 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2012242                0.01
TOTAL FOR SELECT PORTFOLIO SERVICING                                                                            57,798.25
                                                                         DISBURSEMENT TOTAL                     57,798.25




 BSS Case Overview (Rev. 07/07/2016)                                                                          Page 1 of 1
                                Case 16-16450   Doc 148      Filed 08/13/21    Page 5 of 5
 Case Overview                                                                                   Friday, August 13, 2021
       Case No. 16-16450-TJC           YAFEU K. MARSTON                                                        11:21 am
       PENDING                         KEISHA M. MARSTON                                                   User: cbrown

DISBURSEMENT HISTORY

DATE           CODE     DESCRIPTION                                           CREDITOR #      CHECK NO.         AMOUNT
SELECT PORTFOLIO SERVICING                           Claim Number 31
Oct 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1063313              346.41
Nov 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1064977              346.41
Dec 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1066605              346.41
Jan 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1068216              346.41
Feb 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1069832              346.41
Mar 29, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1071457              346.41
Apr 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1073103              346.41
May 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1074759              346.41
Jun 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1076374              692.82
Jul 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1078008              346.41
Aug 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1079688              346.41
Sep 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          1081373              346.41
Oct 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2001132              346.41
Nov 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2002831              346.41
Jan 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2006090              346.41
Feb 29, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2007678              346.41
Mar 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2009237              692.82
Apr 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2010739              346.41
May 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2012242              346.41
Jun 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2013682              346.41
Jul 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2015121              346.41
Aug 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2016905              346.41
Sep 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2018367              346.41
Oct 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2019791              346.41
Nov 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2021233              692.82
Dec 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2022654            2,078.46
Jan 31, 2021 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2024039            2,424.87
Feb 28, 2021 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2025361            2,771.28
Mar 31, 2021 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2026729            3,810.51
Apr 30, 2021 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2028058            3,117.69
May 31, 2021 CR      AMOUNT DISBURSED TO CREDITOR                             251917          2029417            3,579.07
TOTAL FOR SELECT PORTFOLIO SERVICING                                                                            27,481.36
                                                                         DISBURSEMENT TOTAL                     27,481.36




 BSS Case Overview (Rev. 07/07/2016)                                                                          Page 1 of 1
